Supreme Court of Florida
                       THURSDAY, DECEMBER 31, 2020

                                                            CASE NO.: SC18-2061
                                                             Lower Tribunal No(s).:
                                                        571998CF000270XXAXMX

JONATHAN HUEY LAWRENCE                    vs.   STATE OF FLORIDA

Appellant(s)                                    Appellee(s)

      Appellant’s Motion for Rehearing is hereby denied.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, and
COURIEL, JJ., concur.
LABARGA, J., concurs with an opinion.
GROSSHANS, J., did not participate.

LABARGA, J., concurring.

      I agree that Lawrence has not established a basis for rehearing, and

consequently, I have voted to deny rehearing. However, I firmly adhere to my

dissent in Lawrence v. State, 45 Fla. L. Weekly S277 (Fla. Oct. 29, 2020), and my

belief that proportionality review is an essential part of this Court’s review of death

penalty cases on direct appeal.

A True Copy
Test:
CASE NO.: SC18-2061
Page Two


so
Served:

CHARMAINE M. MILLSAPS
BARBARA J. BUSHARIS
HON. JOHN L. MILLER, CHIEF JUDGE
JOHN A. MOLCHAN
HON. DONALD C. SPENCER, CLERK
HON. DAVID HAROLD RIMMER